Name: Commission Implementing Regulation (EU) NoÃ 852/2011 of 24Ã August 2011 amending Regulation (EU) NoÃ 397/2010 as regards the quantitative limit for the exports of out-of-quota isoglucose until the end of the 2010/11 marketing year
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  production;  international trade;  beverages and sugar
 Date Published: nan

 25.8.2011 EN Official Journal of the European Union L 219/1 COMMISSION IMPLEMENTING REGULATION (EU) No 852/2011 of 24 August 2011 amending Regulation (EU) No 397/2010 as regards the quantitative limit for the exports of out-of-quota isoglucose until the end of the 2010/11 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 61, first paragraph, point (d), in conjunction with Article 4, thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007, isoglucose produced in excess of quota during a marketing year may be exported only within the quantitative limit to be fixed. (2) Detailed implementing rules for out-of-quota exports, in particular those concerning the issue of export licences, are laid down by Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2). Nevertheless, the quantitative limit should be fixed per marketing year, according to market opportunities. (3) Commission Regulation (EU) No 397/2010 of 7 May 2010 fixing the quantitative limit for exports of out-of-quota sugar and isoglucose until the end of the 2010/11 marketing year (3) fixed the quantitative limit for the exports of out-of-quota isoglucose at 50 000 tonnes. Large part of this quantity has already been used. As of 12 July 2011 only 16 520 tonnes remain available, i.e. 67 % of the available quantity has been already used. Given the possible market outlets for out-of-quota isoglucose, it is appropriate to increase the export quantitative limit by 15 000 tonnes. (4) Regulation (EU) No 397/2010 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 2(1) to Regulation (EU) No 397/2010 is replaced by the following: 1. For the 2010/11 marketing year, running from 1 October 2010 to 30 September 2011, the quantitative limit referred to in Article 61, first paragraph, point (d) of Regulation (EC) 1234/2007 shall be 65 000 tonnes, in dry matter, for exports without refund of out-of-quota isoglucose falling within CN codes 1702 40 10, 1702 60 10 and 1702 90 30. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 115, 8.5.2010, p. 26.